                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


AXIUM PLASTICS, LLC,

              Plaintiff,
                                                    Case No. 2:19-cv-2386

       vs.                                          Chief Judge Edmund A. Sargus, Jr.

                                                    Chief Magistrate Judge Elizabeth P. Deavers

KEITH TEMPLIN, et al.,

              Defendants.

                                   OPINION AND ORDER

       This matter is before the Court for consideration of Defendants’ Motion for Leave to

Serve Non-Party Document Subpoenas Prior to a Rule 26(f) Conference. (ECF No. 7.) For the

reasons that follow, Defendants’ Motion is GRANTED.

                                               I.

       This is an action brought under the Wiretap Act, 18 U.S.C. § 2510, et seq.; the Computer

Fraud and Abuse Act, 18 U.S.C. § 1030, et seq.; the Stored Communications Act, 18 U.S.C. §

2701, et seq.; and common law. (ECF No. 1.) Plaintiff Axium Plastics, LLC (“Axium”), a

Delaware limited liability company with its principal place of business in New Albany, Ohio,

hired Defendant Kevin West as its Director of Information Technology in or around early 2017

and hired Defendant Keith Templin as a Senior Systems & Network Engineer on or about June

12, 2017. (Id. at ¶¶ 2, 8, 10.) According to the Complaint, Defendants West and Templin were

friends and, during the course of their employment, had administrator rights for Axium’s

Verizon Wireless accounts, access to Axium’s confidential, proprietary, and trade secret
information, as well as access to the company’s computer systems, email accounts, and other

electronic data storage. (Id. at ¶¶ 9, 11, 12.)

         Axium alleges that when Defendant West quit working for Axium in early 2019, his

administrator rights were not cancelled due to a clerical error. (Id. at ¶ 13.) Sometime prior to

May 14, 2019, Defendant Templin, without authorization, intentionally deleted all

business files, data, and records from the laptop that he had been entrusted with while employed

by Axium for use as an Axium employee. (Id. at ¶ 17.) On or around May 14, 2019, Axium

terminated Defendant Templin’s employment. (Id. at ¶ 14.) According to the Complaint, on the

same day, Defendants acted in concert to “maliciously and improperly used the Axium

administrator credentials that had been entrusted to Mr. West during his employment with

Axium to instruct Verizon Wireless to shut off the business cell phones of twelve key Axium

employees[.]” (Id. at ¶ 15.) Axium alleges that this abrupt cancellation of key employees’ cell

phones interfered with Axium’s business, client relationships, and business opportunities. (Id. at

¶ 16.)

         Axium therefore began investigating various systems to which Defendant Templin had

access and learned that one of the Defendants or a yet-to-be-identified individual had set up an

automatic forwarding mailbox rule in Axium’s email system such that any emails from the Chief

Executive Officer, Chief Operating Officer, or Owner of Axium to the Chief Financial Officer of

Axium would be automatically and surreptitiously forwarded to an unknown and unauthorized

external email address, mocotown123@gmail.com. (Id. at ¶ 18.) Axium alleges that this action

apparently “functioned to secretly steal highly confidential trade secret and financial information

from Axium for over a year insofar as it targeted the four highest ranking officers of Axium.”

(Id.) Axium further alleges that due to the likelihood that the forwarded information contained



                                                  2
sensitive and confidential financial data about the company, salary and compensation data of

employees, wire transfers and account data, and other competitively-sensitive, confidential

information regarding the company and its management, it has hired forensic technology experts

to determine the extent of the injury and to mitigate any damages from these actions. (Id. at ¶

19.) According to Axium, it has lost business data and files from Defendant Templin’s laptop

and the unauthorized cancellation of key employees’ cell phone numbers has caused disruption

to business, damaging Axium. (Id. at ¶ 20.)

       On June 18, 2019, the Court granted Axium’s motion for leave to conduct expedited

discovery, permitting Axium to serve document subpoenas on Verizon and Google related to the

cancelled cell phone accounts and the personal cell phone accounts of Defendants as well as the

email account associated with the email address mocotown123@gmail.com. (ECF No. 4.) A

preliminary pretrial conference is scheduled for August 14, 2019. (ECF No. 12.)

       Now, Defendants have moved for leave to conduct expedited discovery, seeking leave to

serve their own document subpoena directed to Verizon. (ECF No. 7.) Defendants explain that

the proposed subpoena relates to the cancelled cellular telephone accounts and the personal

cellular telephone accounts of Defendant Templin. (Id. at 1–2.) Defendants are concerned that

without leave to serve this subpoena as soon as possible, the requested records may not be

maintained in the ordinary course of business. (Id. at 2–3.) Defendants go on to explain that

Axium’s subpoena authorized by the Court does not capture all the documents necessary for

them to establish their defense, including audio recording records from the phone call that

Defendant Templin had with the Verizon representative, and records from the internal call

between Verizon’s store representative and the employee to whom they were speaking on

customer support. (Id. at 3; see also ECF No. 7-1 (proposed subpoena directed to Verizon).)



                                                3
Defendants believe that these recordings will show that neither Defendant represented himself as

an Axium employee or sought to delete access to the employee accounts. (ECF No. 7 at 3.)

       After the Court expedited briefing on Defendants’ Motion (ECF No. 10), Axium advised

the Court it does not oppose Defendants’ request to serve a non-party document subpoena

upon Verizon. (ECF No. 13.)

                                                II.

       Federal Rule of Civil Procedure 26 prohibits discovery before the Rule 26(f) conference

except under certain circumstances, including when a court orders such discovery. Fed. R. Civ.

P. 26(d)(1). Thus, Rule 26(d) vests the district court with discretion to order expedited

discovery. See Lemkin v. Bell’s Precision Grinding, No. 2:08-CV-789, 2009 WL 1542731, at *1

(S.D. Ohio June 2, 2009) (citing Qwest Communs. Int’l, Inc. v. Worldquest Networks, Inc., 213

F.R.D. 418, 419 (D. Colo. 2003)). Courts considering a motion for expedited discovery typically

apply a good cause standard. Lemkin, 2009 WL 1542731, at *2; see also 8A Fed. Prac. & Proc.

Civ. § 2046.1 (3d ed.) (“Although the rule [26] does not say so, it is implicit that some showing

of good cause should be made to justify such an order, and courts presented with requests for

immediate discovery have frequently treated the question whether to authorize early discovery as

governed by a good cause standard.”). The burden of demonstrating good cause rests with the

party seeking the expedited discovery. Lemkin, 2009 WL 1542731, at *2 (citations omitted).

A court in this circuit previously discussed the following considerations when determining

whether good cause exists:

       “Good cause may be found where the need for expedited discovery, in
       consideration of the administration of justice, outweighs the prejudice to the
       responding party.” Arista Records, LLC v. Does 1–15, 2:07–cv–450, 2007 WL
       5254326, at *2 (S.D. Ohio May 17, 2007). Good cause is often found in cases
       alleging infringement, unfair competition, or where evidence may be lost or
       destroyed with time. Caston v. Hoaglin, No. 2:08–cv–200, 2009 WL 1687927, at

                                                 4
       *2 (S.D. Ohio June 12, 2009). The scope of the requested discovery is also relevant
       to a good cause determination. Russell v. Lumpkin, No. 2:10–cv–314, 2010 WL
       1882139, at *2 (S.D. Ohio May 11, 2010). Ultimately, the Court retains broad
       discretion in establishing the timing and scope of discovery [(citing Lemkin, 2009
       WL 1542731, at *2)].

Luxottica Retail N. Am., Inc. v. Vision Serv. Plan, No. 1:14–cv–581, 2014 WL 4626015, at *3

(S.D. Ohio Sept. 12, 2014) (S.D. Ohio Sept. 12, 2014) (acknowledging further that “there is little

binding authority on the issue of expedited discovery in the Sixth Circuit, and district courts are

split on the appropriate standard”); see also Barrette Outdoor Living, Inc v. Does, No. 1:16 CV

914, 2016 WL 1588672, at *2 (N.D. Ohio Apr. 20, 2016) (“Courts consider several factors in

determining if good causes exists, including: (1) the danger that the information sought will be

lost or destroyed, (2) whether the discovery would substantially contribute to moving the case

forward, and (3) the scope of the information sought.”).

                                                III.

       As set forth above, Defendants seek an order permitting it to issue a document subpoena

directed to Verizon. Having considered the relevant standard and the representations of Plaintiff,

the Court is persuaded that Defendants have established the necessary good cause to serve the

proposed document subpoena on Verizon. Here, the Court agrees there exists a risk that Verizon

may destroy the requested data and information in the ordinary court of business. The Court also

notes that the proposed subpoena directed to Verizon is sufficiently narrowly tailored to obtain

information relating to the cancelled cellular telephone accounts and the personal cellular

telephone accounts of Defendant Templin so that Defendants may adequately prepare any

appropriate defense(s). (ECF No. 7-1 (proposed subpoena directed to Verizon).) Moreover,

Axium’s subpoena previously permitted by the Court does not capture all of the information

necessary for Defendants to establish their defense, including audio recording records from the



                                                 5
phone call that Defendant Templin had with the Verizon representative and records from the

internal call between Verizon’s store representative and the employee to whom they were

speaking on customer support. (Id.; ECF No. 7 at 3.) For all these reasons, Defendants have

established the good cause necessary for the issuance of the proposed subpoenas directed to

Verizon prior to the Rule 26(f) conference.

                                               IV.

       Accordingly, Defendants’ unopposed Motion for Leave to Serve Non-Party Document

Subpoenas Prior to a Rule 26(f) Conference (ECF No. 7) is GRANTED.

        IT IS SO ORDERED.



                                              /s/ Elizabeth A. Preston Deavers______
DATED: July 3, 2019                           ELIZABETH A. PRESTON DEAVERS
                                              CHIEF UNITED STATES MAGISTRATE JUDGE




                                                6
